
	

114 S1502 IS: To authorize the award of the Medal of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for acts of valor on January 28, 1945, during the Battle of the Bulge in World War II.
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1502
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2015
			Mr. Johnson (for himself, Mr. Cornyn, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the award of the Medal of Honor to James Megellas, formerly of
			 Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for acts of
			 valor on January 28, 1945, during the Battle of the Bulge in World War II.
	
	
		1.Authorization for award of Medal of Honor to James Megellas for acts of valor during
			 Battle of the Bulge
 (a)AuthorizationThe President may award the Medal of Honor under section 3741 of title 10, United States Code, to James Megellas, formerly of Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for the acts of valor described in subsection (b).
 (b)Action describedThe acts of valor referred to in subsection (a) are the actions of James Megellas on January 28, 1945, in Herresbach, Belgium, during the Battle of the Bulge, during World War II, when, as a first lieutenant in the 82d Airborne Division, he led a surprise and devastating attack on a much larger advancing enemy force, killing and capturing a large number and causing others to flee, single-handedly destroying an attacking German Mark V tank with two hand-held grenades, and then leading his men in clearing and seizing Herresbach.
 (c)Waiver of time limitationsThe award under subsection (a) may be made without regard to the time limitations specified in section 3744(b) of title 10, United States Code, or any other time limitation established by law or regulation with respect to the awarding of certain medals to persons who served in the Army.
			
